Citation Nr: 9918162	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Entitlement to service connection for seizure disorder.  

3.  Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine.  

4.  Entitlement to a rating in excess of 30 percent for 
traumatic lesions, cephalalgia, cerebral syndrome.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1990, the RO 
denied the claim of entitlement to a rating in excess of 30 
percent for traumatic lesions, cephalalgia, cerebral 
syndrome.  A notice of disagreement was received in March 
1991.  A statement of the case pertaining to the increased 
rating issue was mailed to the veteran in April 1991 and the 
veteran perfected his appeal of the increased rating issue by 
submission of a substantive appeal in May 1991.  

In July 1996, the RO denied the claims of entitlement to 
service connection for alcoholism claimed as secondary to 
service-connected cerebral syndrome and also denied the claim 
of entitlement to service connection for a seizure disorder 
claimed as secondary to service-connected cerebral syndrome.  
By the same decision, the RO also denied service connection 
for hearing loss in the right ear, tinnitus, and for 
degenerative arthritis of the lumbosacral spine.  In 
September 1996, an Informal Brief was submitted by the 
veteran's representative which has been construed as a notice 
of disagreement with the issues of entitlement to service 
connection for alcoholism, seizure disorder and for 
degenerative arthritis of the lumbosacral spine.  A statement 
of the case (titled supplemental statement of the case) 
including the issues of entitlement to service connection for 
alcoholism and seizure disorder was mailed to the veteran in 
March 1999.  A Statement in Support of Claim which was 
received at the RO in May 1999 has been construed as a 
substantive appeal on the issues of entitlement to service 
connection for alcoholism and for seizure disorder.  

In May 1993 and November 1994, the increased rating claim was 
remanded by the Board in order to obtain a VA examination of 
the disability.  In October 1996, all the issues on appeal 
were before the Board at which time they were again remanded 
for further development.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As reported in the introduction, in September 1996, the 
veteran's representative submitted a document which has been 
construed as a notice of disagreement with the July 1996 
rating decision which denied service connection for 
degenerative arthritis of the lumbosacral spine.  A statement 
of the case has not been issued by the RO on this issue.  
Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. at 408-10 
(1995).  The RO must provide the veteran with a statement of 
the case on the issue of entitlement to service connection 
for degenerative arthritis of the lumbosacral spine.  

Review of the record shows that by remand dated in October 
1996, the Board directed the RO, in pertinent part, to 
schedule the veteran for VA examinations by a psychiatrist 
and a neurologist to determine the nature and extent of the 
service-connected cerebral syndrome.  The remand directed 
that an electroencephalogram (EEG) must be conducted and that 
an opinion was to be provided by the examiners as to whether 
the veteran's seizure disorder was related to an in-service 
head injury or the service-connected cerebral syndrome.  The 
Board notes that as a result of the October 1996 remand, a VA 
mental disorders examination was conducted in April 1997 and 
a VA brain and spinal cord examination was conducted in 
December 1998.  As pointed out by the veteran's 
representative, an EEG was not conducted in conjunction with 
the examinations.  Additionally, the examiner who conducted 
the mental disorders examination failed to provide an opinion 
as to whether the veteran's claimed seizure disorder was the 
result of an in-service head injury or the service-connected 
cerebral syndrome.  The RO is advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board finds the issue of entitlement to service 
connection for seizure disorder must be remanded to comply 
with the Board's October 1996 remand instructions.  An EEG 
must be performed and an opinion must be obtained regarding 
the etiology of the seizure disorder.  

The veteran has claimed entitlement to an increased rating 
for traumatic lesions, cephalalgia, cerebral syndrome which 
is currently evaluated as 30 percent disabling under 
Diagnostic Code 8045.  Brain diseases due to trauma are 
evaluated pursuant to the criteria found in Diagnostic Code 
8045 of the Schedule. 38 C.F.R. § 4.124a (1998).  Under those 
criteria, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
following trauma to the brain, will be rated under the 
Diagnostic Codes specifically dealing with such disabilities, 
with citation of a hyphenated Diagnostic Code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, or insomnia, recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma. 
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a (1998).

The Board notes that on the report of the April 1997 VA 
mental disorders examination, a pertinent diagnosis of 
dementia due to multiple etiologies (head trauma, breathing 
related sleep disorder and chronic obstructive pulmonary 
disease) was included.  The Board further notes, however, 
that the term dementia denotes several different types of 
dementia including static dementia, Alzheimer-type dementia 
and multi-infarct dementia.  The Merck Manual 1471 (15th ed. 
1987).  The Board finds the issue of entitlement to a rating 
in excess of 30 percent for traumatic lesions, cephalalgia, 
cerebral syndrome must be remanded in order to determine if 
the dementia which was diagnosed on the April 1997 VA mental 
disorders examination is multi-infarct dementia or some other 
type.  Such distinction is vital to the veteran's claim as he 
is not entitled to consideration of a rating in excess of 10 
percent for the cerebral syndrome absent the diagnosis of 
multi-infarct dementia associated with brain trauma.  

The Board further finds the issue of entitlement to service 
connection for alcoholism is inextricably intertwined with 
the issues of entitlement to service connection for seizure 
disorder and the increased rating claim.  

In light of the above findings, the Board concludes that 
additional evidentiary development is necessary for an 
equitable determination of this appeal.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990);  Green v. Derwinski, 1 Vet. 
App. 121 (1991), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
cerebral syndrome, seizure disorder, 
alcoholism, or organic mental disorder 
since October 1996.  Thereafter, in light 
of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated, which have not been previously 
secured.

2.  The RO should issue a statement of 
the case pertaining to the July 1996 
rating decision wherein the RO denied 
service connection for degenerative 
arthritis of the lumbosacral spine.  The 
appellant should be notified of the 
requirement for filing a substantive 
appeal with the Board if he wishes 
appellate review of this issue.

3.  The RO should schedule the veteran 
for VA examinations by the psychiatrist 
and neurologist who conducted the April 
1997 mental disorders examination and the 
December 1998 brain and spinal cord 
examination, if they are available, to 
determine the nature and extent of the 
service-connected cerebral syndrome.  An 
EEG and any additional testing deemed 
necessary must be conducted.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to the requested studies.  
The examiners must amend their 
examination reports to account for the 
results of the EEG testing (and any 
additional physical examination and 
testing deemed to be necessary) and to 
determine whether the results of the EEG 
testing changes the findings of their 
respective examination reports including 
specifically the opinions as to the 
etiology of the claimed seizure disorder 
and alcoholism.  The examiner who 
conducted the April 1997 mental disorders 
examination must provide an opinion as to 
whether it is as likely as not that the 
veteran has a seizure disorder which is 
related to an in-service head injury or 
the service-connected cerebral syndrome.  
This examiner must also clarify the April 
1997 examination report to indicate 
whether the veteran specifically has 
multi-infarct dementia as a result of the 
service-connected cerebral syndrome.  A 
complete rational for any opinions 
expressed must be provided.

4.  Thereafter, in light of the evidence 
obtained, the RO should readjudicate the 
issues of entitlement to service 
connection for seizure disorder, service 
connection for alcoholism, and an 
increased evaluation for traumatic 
lesions, cephalalgia, cerebral syndrome.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.
 
The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










